Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 28, 2020                                                                   Bridget M. McCormack,
                                                                                                    Chief Justice

  161838                                                                                   David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                         Stephen J. Markman
                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                         Elizabeth T. Clement
                                                                                        Megan K. Cavanagh,
                                                                                                         Justices
  v                                                          SC: 161838
                                                             COA: 349349
                                                             Allegan CC: 16-019842-FC
  STEPHEN MICHAEL BIESZKA,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 18, 2020 judgment
  of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing: (1) whether the trial court clearly erred by determining that the defendant failed
  to prove by a preponderance of the evidence that the victim consented to the sexual acts at
  issue; and (2) whether the 14-year-old victim was legally capable of consenting to the
  sexual acts in any event. See MCL 750.520d(1)(a) (“A person is guilty of criminal sexual
  conduct in the third degree if the person engages in sexual penetration with another person
  and if any of the following circumstances exist . . . (a) That other person is at least 13 years
  of age and under 16 years of age.”); People v Starks, 473 Mich. 227, 230, 235 (2005)
  (“[C]onsent must be given by one who is legally capable of giving consent to the act,” and
  “[b]ecause a thirteen-year-old child cannot consent to sexual penetration, consent by such
  a victim is not a defense to the crime of assault with intent to commit criminal sexual
  conduct involving sexual penetration.”); cf. MCL 28.722(w)(iv) (“This subparagraph does
  not apply if the court determines that the victim consented to the conduct constituting the
  violation, that the victim was at least 13 years of age but less than 16 years of age at the
  time of the offense, and that the individual is not more than 4 years older than the victim.”).
  In addition to the brief, the appellant shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief
  within 21 days of being served with the appellant’s brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements of
  their application papers.
                                                                                                               2


       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court for
permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 28, 2020
       a1222
                                                                             Clerk